Exhibit 10.1


[image0.jpg]
July 1, 2015




Mr. Ronald D. Boire
122 Fifth Avenue
New York, NY 10011


Dear Mr. Boire:


This letter agreement (the “Agreement”) is intended to set forth our mutual
understanding regarding your employment as Chief Executive Officer – Barnes &
Noble, Inc. (the “Company”) and Chief Executive Officer – Barnes & Noble Retail
of Barnes & Noble, Inc., in each case, to the extent applicable.


Accordingly, we are pleased to agree as follows:


1.            Duties.  If the Effective Date (as defined below) occurs prior to
the distribution by the Company of all of the outstanding shares of Barnes &
Noble Education, Inc. common stock owned by the Company (the “Proposed
Distribution”), you agree to be Chief Executive Officer – Barnes & Noble Retail
of the Company for the term of this Agreement; provided that the Company intends
to appoint you to the position of Chief Executive Officer – Barnes & Noble, Inc.
timely following the Proposed Distribution and in any event on or prior to
December 31, 2015.  If the Effective Date occurs after the Proposed
Distribution, you agree to be Chief Executive Officer – Barnes & Noble, Inc. for
the term of this Agreement.  In this capacity, you shall perform such duties and
have such responsibilities as are typically associated with the applicable
office, including such duties and responsibilities as are prescribed by the
Board of Directors of the Company (the “Board”) consistent with the applicable
office.  You shall report to the Executive Chairman of the Board.  While you are
the Company’s employee, you agree to devote your full business time and
attention to the performance of your duties and responsibilities hereunder;
provided, however, that you may continue to serve on the boards of those
entities on which you serve as of the date of this Agreement and may serve on
the boards of such other entities as the Board may approve following the date of
this Agreement; and provided further that, with respect to any such board
service, you shall recuse yourself and not otherwise participate as to any
matter that relates to the “Business Area” (as defined in Section 4.1).
2.            Term.  (a)  The initial term of this Agreement shall be for a
period beginning on, and your employment with the Company shall commence on,
September 8, 2015 (the “Effective Date”) and ending on the third anniversary of
the Effective Date or, if earlier, the termination of your employment in
accordance with the provisions set forth below.  On the second anniversary of
the Effective Date and each anniversary thereafter (each such anniversary, a
“Renewal Date”), the term of this Agreement shall automatically extend for an
additional period of one year on the second anniversary and an additional period
of two years for each anniversary following the second anniversary, unless your
employment has earlier terminated or either party hereto has given the other
party written notice of non-renewal at least 90 days prior to the immediately
succeeding Renewal Date.  For the avoidance of doubt, the remaining term of this
Agreement shall be for two years as of each Renewal Date, unless a notice of
non-renewal is delivered in accordance with this Agreement.  The first two-year
period of the term of this Agreement shall be the “Initial Term” and each
two-year period commencing on the first Renewal Date shall be a “Renewal Term”. 
In the event that either party has given written notice of non-renewal, and your
employment with the Company continues after the expiration of the Initial Term
or any Renewal Term, such post-expiration employment shall be “at-will” and
either party may terminate such employment with or without notice and for any
reason or no reason.
(b)     Your employment hereunder shall terminate upon your death and may be
terminated by the Company upon written notice to you following your Disability
(as defined below).  Your employment hereunder may also be terminated by the
Company immediately for Cause (as defined below) or following two weeks written
notice to you for any other reason.  Your employment hereunder may also be
terminated by you following written notice to the Company of your intention to
resign with or without Good Reason (as defined below); provided that a
resignation for Good Reason shall comply with Section 2(c)(iv).  If, as of the
date of termination of your employment for any reason, you are a member of the
Board or the board of directors of any of the Company’s affiliates, or hold any
other position with the Company or its affiliates, you shall automatically be
deemed to have resigned from all such positions as of such date.  You agree to
execute such documents and take such other actions as the Company may request to
reflect such resignation.
1

--------------------------------------------------------------------------------

(c)     For purposes of this Agreement:
(i)     “Cause” means (A)  your engaging in intentional misconduct or gross
negligence that, in either case, is injurious to the Company; (B) your
indictment, entry of a plea of nolo contendere or conviction by a court of
competent jurisdiction with respect to any crime or violation of law involving
fraud or dishonesty (with the exception of misconduct based in good faith on the
advice of professional consultants, such as attorneys and accountants) or any
felony (or equivalent crime in a non-U.S. jurisdiction); (C) any gross
negligence, intentional acts or intentional omissions by you (as determined by a
majority vote of the Board in its reasonable discretion and judgment) that
constitute fraud, dishonesty, embezzlement or misappropriation in connection
with the performance of your employment duties and responsibilities; (D) your
engaging in any act of intentional misconduct or moral turpitude (as determined
by a majority vote of the Board in its reasonable discretion and judgment)
reasonably likely to adversely affect the Company or its business; (E) your
abuse of or dependency on alcohol or drugs (illicit or otherwise) that adversely
affects your job performance; (F) your willful refusal to perform (as determined
by a majority vote of the Board in its reasonable discretion and judgment) the
duties, responsibilities or obligations of your employment for reasons other
than Disability or authorized leave, or your willful refusal to perform or
follow (as determined by a majority vote of the Board in its reasonable
discretion and judgment) any lawful direction by the Company (with the exception
of a willful refusal to perform based in good faith on the advice of
professional consultants, such as attorneys and accountants); provided, that in
each case, after written notice to you of such failure you are given a
reasonable opportunity (not to exceed 30 days) to cure each such failure (to the
extent such failure is capable of being cured and no immediate material adverse
impact on the Company has occurred); or (G) your material breach of this
Agreement or of any other contractual duty to, written policy of, or written
agreement with the Company (with the exception of a material breach based in
good faith on the advice of professional consultants, such as attorneys and
accountants); provided, that in each case, after written notice to you of such
material breach you are given a reasonable opportunity (not to exceed 30 days)
to cure each such material breach (to the extent such breach is capable of being
cured and no immediate material adverse impact on the Company has occurred).
(ii)     “Disability” shall mean a written determination by a majority of three
physicians (one of which shall be your most recent primary care provider)
mutually agreeable to the Company and you (or, in the event of your total
physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties under this Agreement and
that such disability can reasonably be expected to continue for a period of six
consecutive months or for shorter periods aggregating 180 days in any 12-month
period.
(iii)     “Good Reason” shall mean the occurrence of one or more of the
following events without your written consent:  (A) there shall have been a
material diminution of your authority, duties or responsibilities as described
in Section 1; (B) there shall have been a greater than 10% involuntary reduction
in your Annual Base Salary (as defined below) in effect pursuant to Section 3.1
or a greater than 25% involuntary reduction in your annual target bonus pursuant
to Section 3.2; (C) the principal executive offices of the Company shall be
relocated to a location more than 50 miles from New York City; (D) the Company
fails to make material payments to you (or provide to you restricted stock
units) as required by this Agreement; (E) the Company fails to appoint you as
Chief Executive Officer – Barnes & Noble, Inc. timely following the consummation
of the Proposed Distribution or (F) the Company fails to appoint you as Chief
Executive Officer – Barnes & Noble, Inc. on or prior to December 31, 2015.  For
the avoidance of doubt, the occurrence of the Proposed Distribution shall not
constitute Good Reason.
2

--------------------------------------------------------------------------------

(iv)     You shall be deemed to terminate employment for Good Reason only if (A)
you provide the Company with written notice of Good Reason within a period not
to exceed 90 days after the initial existence of the condition alleged to give
rise to Good Reason, (B) the Company fails to remedy the condition within 30
days of such notice and (C) your termination is within six months following the
initial existence of the condition alleged to give rise to Good Reason.
3.       Compensation.
3.1     Annual Base Salary.  During the Initial Term and any Renewal Term, the
Company shall pay you, for all services you perform hereunder, an annual base
salary of U.S. $1,200,000.00, or such higher amount as the Compensation
Committee of the Board (the “Compensation Committee”) may determine, payable in
accordance with the Company’s payroll schedule applicable to executive officers
of the Company (“Annual Base Salary”).
3.2     Bonus Compensation.  You will receive a one-time bonus of no less than
150% of the pro-rated annual Base Salary received by you during fiscal year 2016
with respect to fiscal year 2016 (at the time bonuses are paid to the executive
officers of the Company generally for such fiscal year) (the “2016 Bonus”). 
Beginning fiscal year 2017, the Company shall pay you annual bonus compensation,
as determined by the Compensation Committee, with an annual target amount of not
less than 200% of your Annual Base Salary, which shall be paid in accordance
with and subject to the terms and conditions of such incentive or compensation
plan or arrangement specified by the Compensation Committee.
3.3     Employee Benefits.  During the Initial Term and any Renewal Term, you
shall be eligible to participate in and receive any benefits, including
vacation, to which you are entitled under the employee benefit plans or policies
that the Company provides for its employees generally, as well as any employee
benefit plans or policies that the Company provides for its executive officers
generally.
3.4     Expenses.  During the Initial Term and any Renewal Term, the Company
shall reimburse you for all expenses incurred by you in the performance of your
duties and responsibilities under this Agreement, including entertainment and
travel expenses, in accordance with the policies and procedures established by
the Compensation Committee.
3.5     Equity Awards.  (a) Initial Stock Grant.  Promptly after the Effective
Date, but in no event later than five days following the Effective Date, you
shall be granted a number of restricted stock units of the Company with an
aggregate grant date value of $6,000,000.00 (the “Initial Stock Grant”), in
accordance with the Company’s Amended and Restated 2009 Incentive Plan, or any
successor plan (the “Plan”).  The Initial Stock Grant shall vest in three equal
installments, with one-third vesting on the first anniversary of the Effective
Date, one-third vesting on the second anniversary of the Effective Date and
one-third vesting on the third anniversary of the Effective Date, except that,
subject to Sections 3.9(a), (c) and (d) and 3.10(a), no installment shall vest
unless you are still employed by the Company on such vesting dates.
(b)     Subsequent Annual Stock Grants.  During each fiscal year of the Company
following the fiscal year in which the Effective Date occurs and at the same
time as other executive officers of the Company, you shall be granted a number
of equity or equity-based awards of the Company with an aggregate target value
of 300% of your annual base salary, and such equity or equity-based awards shall
be comprised of the same types of awards granted to other executive officers of
the Company, with the same terms and conditions as such awards (each, a
“Subsequent Annual Stock Grant”, and together with the Initial Stock Grant, the
“Stock Grants”).
3.6     Car Allowance.  During the Initial Term and any Renewal Term, the
Company shall pay you in cash a monthly car allowance of U.S. $1,500.00, or such
higher amount as may be determined by the Compensation Committee.
3.7     Life and Disability Insurance.  During the Initial Term and any Renewal
Term, the Company shall obtain in your name (a) a life insurance policy
providing for a death benefit of U.S. $2,500,000.00 payable to any beneficiary
or beneficiaries named by you and (b) a disability insurance policy providing
for monthly payments to you of U.S. $12,800.00, which monthly amount will be
increased to the extent the available maximum monthly benefit under the group
disability insurance policy under which such insurance is provided is increased,
during the period of any disability until the earlier of your attaining age 65
or death; provided that the term “disability” in any such disability insurance
policy shall be defined in a manner consistent with the definition in Section
2(c)(ii).  During the Initial Term and the Renewal Term, the Company shall pay
all premiums due on such policies.
3

--------------------------------------------------------------------------------

3.8     Sign-on Bonus.  The Company shall pay you a sign-on bonus of U.S.
$600,000, promptly following the Effective Date, but in no event more than 30
days following the Effective Date, which can be used to defray the costs of
relocation and other expenses.
3.9     Severance.  (a) In the event that, during the Initial Term or any
Renewal Term, (1) your employment is terminated by the Company without Cause or
(2) you voluntarily terminate your employment for Good Reason, in addition to
the Accrued Obligations (as described in Section 3.9(b)), the Company shall pay
you an amount equal to two times the sum of (i) your then Annual Base Salary,
(ii) the average of the annual bonuses actually paid or payable to you with
respect to the three completed fiscal years (beginning on May 2, 2015) preceding
the date of your termination of employment (or such lesser number of completed
fiscal years beginning on May 1, 2015 and ending on the date of your termination
of employment) and (iii) the aggregate annual dollar amount of the payments made
or to be made to you or on your behalf for purposes of providing you with the
benefits set forth in Sections 3.3, 3.6 and 3.7 above, less all applicable
withholding and other applicable taxes and deductions (“Severance Amount”);
provided that (x) you execute and deliver to the Company, and do not revoke, a
release of all claims against the Company substantially in the form attached
hereto as Exhibit A (“Release”) and (y) you have not materially breached as of
the date of such termination any provisions of this Agreement and do not
materially breach such provisions at any time during the Relevant Period (as
defined below).  If your employment terminates on or before April 30, 2016, the
amount determined under clause (ii) above for purposes of calculating the
Severance Amount shall be equal to the 2016 Bonus.  The Company’s obligation to
make such payment shall be cancelled upon the occurrence of any material breach
of any provisions of this Agreement and, in the event such payment has already
been made, you shall repay to the Company such payment within 30 days after
demand therefore; provided, however, such repayment shall not be required if the
Company shall have materially breached this Agreement prior to the time of your
breach.  The Severance Amount shall be paid in cash in a single lump sum on the
later of (1) the first day of the month following the month in which such
termination occurs and (2) the date the Revocation Period (as defined in the
Release) has expired.  Notwithstanding anything in this paragraph to the
contrary, if a Release is not executed and delivered to the Company within 60
days of such termination of employment (or if such Release is revoked in
accordance with its terms), the Severance Amount shall not be paid, but the
Accrued Obligations nevertheless shall be paid.  Notwithstanding the foregoing,
any then-unvested portion of any time-based restricted stock units that are part
of a Stock Grant shall vest immediately in the event that, during the Initial
Term or any Renewal Term, (A) your employment is terminated by the Company
without Cause or (B) you voluntarily terminate your employment for Good Reason.
(b)     Upon the termination of your employment hereunder for Cause or by your
voluntary termination of your employment hereunder without Good Reason, in each
case, during the Initial Term or any Renewal Term, the Company shall have no
further obligation to you other than:  (1) to pay Annual Base Salary through the
effective date of termination (the “Effective Termination Date”); (2) to pay any
bonus (as described in Section 3.2) for any fiscal year which has ended prior to
the fiscal year in which the Effective Termination Date occurs that has been
earned but not yet paid as of the Effective Termination Date; and (3) with
respect to any benefits to which you may be entitled pursuant to any insurance
or other benefit plans or arrangements of the Company, such benefits shall be
payable in accordance with the terms of such plans or arrangements (the items
described in clauses (1), (2) and (3) collectively, the “Accrued Obligations”). 
For purposes of this Section 3.9, except as may be required under Section 6.10,
payment under clause (1) shall be made in cash in a single lump sum not later
than 60 days following the Effective Termination Date and payment under clause
(2) shall be made in cash in a single lump sum not later than the fifteenth day
of the third month following the end of the fiscal year of the Company with
respect to which the applicable bonus was earned.
(c)     Upon the termination of your employment hereunder by your death or
Disability, in each case, during the Initial Term or any Renewal Term, you shall
be entitled to receive: (1) the Accrued Obligations; (2) Annual Base Salary
through the last day of the month in which such termination occurs; (3) bonus
compensation as described in Section 3.2 (at the time bonuses are paid to the
executive officers of the Company generally) determined based on your target
bonus, any applicable performance goals and actual achievement of such
performance goals (as certified by the Compensation Committee) for the fiscal
year in which such termination occurs, but prorated according to the number of
months that elapsed in such fiscal year through the last day of the month in
which such termination occurs (the “Pro-Rata Bonus”); and (4) unless the vesting
provisions for equity awards granted to executive officers of the Company for
the applicable year are more favorable, in which case such provisions shall
apply, a pro-rata portion of any then-outstanding equity compensation award made
to you by the Company, determined based on a fraction, the numerator of which is
the number of months that elapsed from the grant date of such award through the
last day of the month in which such termination occurs and the denominator of
which is the number of total months in the period from such grant date to the
final vesting date of such equity compensation award, shall vest to the extent
not already vested and any remaining portion of such award shall be forfeited;
provided that, with respect to any equity awards subject to performance goals,
such determination shall be made following the end of the relevant performance
period based on actual achievement of such performance goals (as certified by
the Compensation Committee) for the applicable performance period, at which time
the pro-rata portion of such awards shall vest and the remaining portion of such
award shall be forfeited (the “Special Equity Vesting”).  Payment under clause
(2) shall be made in cash in a single lump sum not later than 60 days following
the earlier of the termination of your employment due to your Disability or the
date of your death and, if and to the extent applicable, settlement of any
equity awards under clause (4) shall occur not later than 60 days following the
later of the termination of your employment due to your Disability or death and
the settlement date provided for in the applicable equity award agreement.
4

--------------------------------------------------------------------------------

(d)     Upon the expiration of the term of this Agreement or due to non-renewal
by the Company, you shall be entitled to receive:  (1) the Accrued Obligations
(determined as though your employment terminated on the date of such
expiration); (2) continued Annual Base Salary through the last day of the month
in which such expiration occurs, whether or not your employment is terminated
upon or after such expiration; and (3) provided that you executed and delivered
a Release to the Company, which has become irrevocable in accordance with its
terms, within 60 days of such expiration, (x) the Pro Rata Bonus (calculated as
though your employment terminated on the last day of the month in which such
expiration occurs) and (y) the Special Equity Vesting (calculated as though your
employment terminated on the last day of the month in which such expiration
occurs).  Payment under clause (2) shall be made in cash in a single lump sum
not later than 60 days following the date of such expiration and, if and to the
extent applicable, settlement of any equity awards under clause (3)(y) shall
occur not later than 60 days following the later of the date of such expiration
and the settlement date provided for in the applicable equity award agreement.
3.10     Change of Control Payments.  (a)  If at any time during the Initial
Term and any Renewal Term (i) there is a Change of Control (as defined below)
and (ii) your employment is terminated by the Company without Cause or you
voluntarily terminate your employment for Good Reason, in either case, within
two years following the Change of Control, then the Company shall pay you an
amount equal to three times the sum of (x) your then Annual Base Salary, (y) the
average of the annual bonuses actually paid or payable to you with respect to
the three completed fiscal years (beginning on May 2, 2015) preceding the date
of your termination of employment (or such lesser number of completed fiscal
years beginning on May 2, 2015 and ending on the date of your termination of
employment) and (z) the aggregate annual dollar amount of the payments made or
to be made by the Company for purposes of providing you with the benefits set
forth in Sections 3.3, 3.6 and 3.7 above, less all applicable withholding and
other applicable taxes and deductions (“Change of Control Amount”).  If your
employment terminates on or before April 30, 2016, the amount determined under
clause (ii) above for purposes of calculating the Change of Control Amount shall
be the 2016 Bonus.  The Change of Control Amount shall be paid to you in cash in
a single lump sum within 30 days after the date your employment terminates. 
Notwithstanding the foregoing, any then-unvested portion of any time-based
restricted stock units that are part of a Stock Grant shall vest immediately
upon the occurrence of a Change of Control.  In the event that it is determined
that the aggregate amount of the payments and benefits that could be considered
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (collectively, with the regulations and other guidance
promulgated thereunder, the “Code”; and such payments and benefits, the
“Parachute Payments”) that, but for this Section 3.10 would be payable to you
under this Agreement or any other plan, policy or arrangement of the Company,
exceeds the greatest amount of Parachute Payments that could be paid to you
without giving rise to any liability for any excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the aggregate amount of Parachute Payments
payable to you shall not exceed the amount that produces the greatest after-tax
benefit to you after taking into account any Excise Tax to be payable by you. 
Any reduction in Parachute Payments pursuant to the immediately preceding
sentence shall be made in the following order:  (1) cash payments that do not
constitute deferred compensation within the meaning of Section 409A of the Code,
(2) welfare or in-kind benefits, (3) equity compensation awards and (4) cash
payments that do constitute deferred compensation within the meaning of Section
409A of the Code, in each case, such reductions shall be made in the manner that
maximizes the present value to you of all such payments.  Subject to the Section
280G limitation referred to above, to the extent that you are not fully vested
in any retirement benefits from any tax-qualified or non tax-qualified pension,
profit-sharing or other retirement plan or program maintained by the Company and
your employment terminates in the circumstances contemplated by this Section
3.10(a), the Company shall pay directly to you within 30 days after the date on
which your employment terminates the difference between the amounts that would
have been paid to you had you been fully vested on the date that your employment
terminates and the amounts actually paid or payable to you pursuant to such
plans or programs.  The amounts payable to you under this Section 3.10(a) shall
be in lieu of any amounts payable to you under Section 3.9 above.
5

--------------------------------------------------------------------------------

(b)     As used herein, “Change of Control” shall mean the occurrence of one or
more of the following events:
(i)     after the Effective Date hereof, any person, entity or “group” as
identified in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934 (the “1934 Act”), other than you or any of your affiliates or Leonard
Riggio or any of his heirs or affiliates, becomes a beneficial owner (as such
term is defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities of the Company representing 40% or more of the total number of votes
that may be cast for the election of directors of the Company; or
(ii)     within two years after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board; or
(iii)     within two years after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board.
For the avoidance of doubt, the Proposed Distribution shall not constitute of
Change of Control.
4.       Non-Competition and Confidential Information.
4.1     Non-Competition.  You agree that during the Initial Term and any Renewal
Term and (x) for a period of two years after the termination for any reason of
your employment, you shall not, directly or indirectly, (a) employ or retain, or
induce or cause any other person or entity to employ or retain, any person who
is, or who at any time in the twelve-month period prior to such time had been,
employed or retained by the Company or any of its subsidiaries or affiliates; or
(b) provide services, whether as principal or as agent, officer, director,
employee, consultant, shareholder, or otherwise, alone or in association with
any other person, corporation or other entity, to any Competing Business (as
defined below); provided, however, that you may provide services to a Competing
Business (other than Amazon.com, Inc. and its subsidiaries and affiliates and
their respective successors (collectively, “Amazon”)) that is engaged in one or
more businesses other than the Business Area (as defined below) but only to the
extent that you do not provide services directly to the segment of such
Competing Business that is engaged in the Business Area.  For purposes of this
Agreement, the term “Competing Business” shall mean (i) Amazon or (ii) any
person, corporation or other entity substantially engaged in the Business Area. 
For purposes of this Agreement, the term “Business Area” shall mean the sale,
distribution or attempted sale or distribution of books, textbooks, periodicals,
newspapers, digital or audio versions of any of the foregoing or e-reading
devices and related software, and which, for the avoidance of doubt, does not
include multi-channel distribution of video content via cable, satellite or
internet.  Notwithstanding the foregoing, (i) the restrictions of this Section
4.1 shall not apply to the placement of general advertisements or the use of
general search firm services with respect to a particular geographic area, but
which are not targeted, directly or indirectly, towards employees of the Company
or any of its subsidiaries, and (ii) your continuing to serve as a director of
those entities for which you are permitted to serve as a director pursuant to
Section 1 shall not be deemed, in and of itself, a violation of this Section
4.1.
6

--------------------------------------------------------------------------------

4.2     Ownership of Other Securities.  Nothing in Section 4.1 shall be
construed as denying you the right to own securities of any corporation listed
on a national securities exchange or quoted in the NASDAQ System in an amount up
to 5% of the outstanding number of such securities.
4.3     Confidential Information.  (a)  You shall use reasonable best efforts
and diligence both during and after any employment with the Company, regardless
of how, when or why such employment ends, to protect the confidential, trade
secret and/or proprietary character of all Confidential Information and Trade
Secret Information (as defined below).  You shall not, directly or indirectly,
use (for your benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long as it shall
remain proprietary or protectable, except as may be necessary for the
performance of your duties for the Company.  For purposes of this Agreement,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, information that is either developed by you (alone or
with others) or to which you shall have had access during any employment with
the Company.  Confidential Information includes, but is not limited to, Trade
Secret Information, and also includes information that is learned or acquired by
the Company from others with whom the Company has a business relationship in
which, and as a result of which, such information is revealed to the Company. 
For purposes of this Agreement, “Trade Secret Information” shall mean all
information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that:
(i) derives or creates economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.  The Company’s Trade Secret Information may include, but
is not limited to, all confidential information relating to or reflecting the
Company’s research and development plans and activities; compilations of data;
product plans; sales, marketing and business plans and strategies; pricing,
price lists, pricing methodologies and profit margins; current and planned
incentive, recognition and rewards programs and services; personnel; inventions,
concepts, ideas, designs and formulae; current, past and prospective customer
lists; current, past and anticipated customer needs, preferences and
requirements; market studies; computer software and programs (including object
code and source code); and computer and database technologies, systems,
structures and architectures.  You understand that Confidential Information
and/or Trade Secret Information may or may not be labeled as such, and you shall
treat all information that appears to be Confidential Information and/or Trade
Secret Information as confidential unless otherwise informed or authorized by
the Company.  Nothing in this Agreement shall be construed to mean that Company
owns any intellectual property or ideas that were conceived by you before you
commenced employment with Company and which you have previously disclosed to the
Company.  Subject to Section 4.3(b), nothing in this Section 4.3(a) shall
prevent you from complying with a valid legal requirement (whether by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information or Trade Secret Information.
(b)     You agree that both during and after any employment with the Company,
regardless of how, when or why such employment ends, if you are legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information or Trade Secret Information, you shall promptly
notify the Company of such request or requirement so that the Company may seek
to avoid or minimize the required disclosure and/or to obtain an appropriate
protective order or other appropriate relief to ensure that any information so
disclosed is maintained in confidence to the maximum extent possible by the
agency or other person receiving the disclosure, or, in the discretion of the
Company to waive compliance with the provisions of this Section 4.3. 
Thereafter, you shall use reasonable efforts, in cooperation with the Company or
otherwise, to avoid or minimize the required disclosure.  If, in the absence of
a protective order or the receipt of a waiver hereunder, you are compelled to
disclose the Confidential Information or Trade Secret Information, you shall
disclose only so much of the Confidential Information or Trade Secret
Information to the party compelling disclosure as you believe in good faith on
the basis of advice of counsel is required by law, and you shall give the
Company prior notice of the Confidential Information or Trade Secret Information
you believe you are required to disclose.  The Company shall reimburse any
reasonable legal fees and related expenses you incur in order to comply with
this Section 4.3(b).
(c)     You shall use reasonable best efforts and diligence during your
employment with the Company, to protect the confidential, trade secret and/or
proprietary character of all Prior Employer Confidential Information and Prior
Employer Trade Secret Information (as defined below).  You shall not, directly
or indirectly, use (for your benefit or for the benefit of any other person) or
disclose any Prior Employer Confidential Information or Prior Employer Trade
Secret Information, for so long as it shall remain proprietary or protectable. 
For purposes of this Agreement, “Prior Employer Confidential Information” shall
mean all confidential information of any prior employer, regardless of the form
or medium in which it is or was created, stored, reflected or preserved,
information that is either developed by you (alone or with others) or to which
you shall have had access during any employment with any prior employer.  For
purposes of this Agreement, “Prior Employer Trade Secret Information” shall mean
all information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that you shall have had access during any employment
with any prior employer that:  (i) derives or creates economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
7

--------------------------------------------------------------------------------

4.4     Inventions.  You shall promptly disclose and provide to the Company, any
original works of authorship, designs, formulas, processes, improvements,
compositions of matter, computer software programs, data, information or
databases, methods, procedures or other inventions, developments or improvements
of any kind that you conceive, originate, develop, improve, modify and/or
create, solely or jointly with others, during the period of your employment, or
as a result of such employment (collectively, “Inventions”), and whether or not
any such Inventions also may be included within “Confidential Information” or
“Trade Secret Information” (as defined under this Agreement), or are patentable,
copyrightable or protectable as trade secrets.  You acknowledge and agree that
the Company is and shall be the exclusive owner of all rights, title and
interest in and to the Inventions and, specifically, that any copyrightable
works prepared by you within the scope of your employment are “works for hire”
under the Copyright Act, that such “works for hire” are Inventions and that the
Company shall be considered the author and owner of such copyrightable works. 
In the event that any Invention is deemed not to be a “work for hire”, or in the
event that you should, by operation of law, be deemed to be entitled to retain
any rights, title or interest in and to any Invention, you hereby irrevocably
waive all rights, title and interest and assign to the Company, without any
further consideration and regardless of any use by the Company of any such
Inventions, all rights, title and interest, if any, in and to such Invention. 
You agree that the Company, as the owner of all Inventions, has the full and
complete right to prepare and create derivative works based upon the Inventions
and to use, reproduce, publish, print, copy, market, advertise, distribute,
transfer, sell, publicly perform and publicly display and otherwise exploit by
all means now known or later developed, such Inventions and derivative works
anywhere throughout the world and at any time during or after your employment
hereunder or otherwise.
4.5     Return of Information.  You shall promptly deliver to the Company, upon
the termination for any reason of your employment, or at any other time at the
Company’s request, without retaining any copies, all documents, information and
other material in your possession or control containing, reflecting and/or
relating, directly or indirectly, to any Confidential Information and/or Trade
Secret Information.
4.6     Cooperation.  You agree that both during and after any employment with
the Company, regardless of how, when or why such employment ends, you shall
provide reasonable cooperation to the Company and its affiliates in connection
with any pending or future lawsuit, arbitration, or proceeding between the
Company and/or any affiliate and any third party, any pending or future
regulatory or governmental inquiry or investigation concerning the Company
and/or any affiliate and any other legal, internal or business matters of or
concerning the Company and/or any affiliate.  Such cooperation shall include
meeting with and providing information to the Company, any affiliate and/or
their respective attorneys, auditors or other representatives as reasonably
requested by the Company.  The Company shall reimburse any reasonable legal fees
and related expenses you incur in order to comply with this Section 4.6.
4.7     Non-Disparagement.  During and after any employment with the Company,
regardless of how, when or why such employment ends, (a) you shall not make,
either directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning the
Company or its subsidiaries or affiliates, any of their clients or businesses or
any of their current or former officers, directors, employees or shareholders
and (b) Company Parties (as defined below) shall not make, either directly or by
or through another person, any oral or written negative, disparaging or adverse
statements or representations of or concerning you; provided, however, that
nothing herein shall prohibit (i) critical communications between you and the
Company or Company Parties during the Initial Term and any Renewal Term and in
connection with your employment or (ii) you or any Company Party from disclosing
truthful information if legally required (whether by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process).  For purposes of this Agreement, the
term “Company Parties” shall mean the executive officers and designated
spokespersons of the Company.
8

--------------------------------------------------------------------------------

4.8     Severability.  If any of the restrictions in this Section 4 should for
any reason whatsoever be declared invalid, the validity or enforceability of the
remainder of this Agreement shall not be adversely affected thereby.
4.9     Equitable Relief.  (a)  You acknowledge that your services to the
Company are of a unique character that gives them a special value to the
Company.  You further recognize that any violation of the restrictions in this
Section 4 may give rise to losses or damages for which the Company cannot be
reasonably or adequately compensated in an action at law and that such violation
may result in irreparable and continuing harm to the Company.  Accordingly, you
agree that, in addition to any other remedy that the Company may have at law or
in equity, the Company shall be entitled to injunctive relief to restrain any
violation by you of the restrictions in this Section 4.
(b)     In addition, the Company recognizes that any violation of the
restrictions in Section 4.7(b) may give rise to losses or damages for which you
cannot be reasonably or adequately compensated in an action at law and that such
violation may result in irreparable and continuing harm to you.  Accordingly,
the Company agrees that, in addition to any other remedy that you may have at
law or in equity, you shall be entitled to injunctive relief to restrain any
violation by the Company of the restrictions in Section 4.7(b).
4.10     Reasonableness.  You acknowledge that the limitations and obligations
contained in this Section 4 are, individually and in the aggregate, reasonable
and properly required by the Company and that in the event that any such
limitations are found to be unreasonable and unenforceable, you shall submit to
such limitations and/or obligations in such form as the arbitrator shall
determine.  You agree that you shall not challenge or contest the
reasonableness, validity or enforceability of any such limitations and
obligations.
4.11     Governmental Agencies. Notwithstanding any provision of this Agreement
to the contrary, this Agreement is not intended to, and shall not, limit or
restrict you from:  (a) filing and, as provided for under Section 21F of the
Securities Exchange Act of 1934, maintaining the confidentiality of a claim with
a government agency that is responsible for enforcing a law; (b) providing
Confidential Information (as defined in Section 4.3(a)) to the extent required
by law or legal process or permitted by Section 21F of the Securities Exchange
Act of 1934; or (iii) cooperating, participating or assisting in any government
or regulatory entity investigation or proceeding.
5.       Indemnification.  You shall be indemnified by the Company, as an
officer of the Company and its affiliates, against all actions, suits, claims,
legal proceedings and the like to the fullest extent permitted by law, including
advancement of expenses, partial indemnification, indemnification following the
termination of this Agreement, indemnification of your estate and similar
matters.  For purposes of this Agreement, such indemnification shall extend to,
to the fullest extent permitted by law, legal fees, costs, expenses, judgments,
settlements, claim resolution payments, arbitration fees, arbitrator fees,
mediation fees, negotiation fees and hold harmless obligations.
6.       Miscellaneous.
6.1     Entire Agreement.  This Agreement constitutes the entire agreement
between you and the Company with respect to the terms and conditions of your
employment by the Company and supersedes all prior agreements, understandings
and arrangements, oral or written, between you and the Company with respect to
the subject matter hereof.
6.2     Binding Effect; Benefits.  This Agreement shall inure to the benefit of
and shall be binding upon you and the Company and our respective heirs, legal
representatives, successors and assigns.
9

--------------------------------------------------------------------------------

6.3     Amendments and Waivers.  This Agreement may not be amended or modified
except by an instrument or instruments in writing signed by both parties to this
Agreement.  Electronic communications, even if receipt is acknowledged, shall
not constitute an amendment or modification of this Agreement.
6.4     Assignment.  Neither this Agreement nor any rights or obligations that
either party may have by reason of this Agreement shall be assignable by either
party without the prior written consent of the other party.
6.5     Notices.  Any notice that may or must be given under this Agreement
shall be in writing and shall be personally delivered or sent by certified or
registered mail, postage prepaid, or reputable overnight courier, addressed to
you c/o Morgan, Lewis & Bockius LLP, One Federal Street, Boston, Massachusetts
02110, Attention: Steven M. Giordano, Esq., or to the Company at 122 Fifth
Avenue, New York, NY 10011 to the attention of the Vice President for Human
Resources for the Company (with a copy to the General Counsel for the Company),
or to such other address as you or the Company, as the case may be, may
designate in writing in accordance with the provisions of this section.
6.6     Section and Other Headings; Other.  The section and other headings
contained in this Agreement are for reference purposes only and are not deemed
to be a part of this Agreement or to affect the meaning and interpretation of
this Agreement.  For purposes of this Agreement, the term “including” shall mean
“including, without limitation.”
6.7     Governing Law.  This Agreement shall be construed (both as to validity
and performance) and enforced in accordance with and governed by the laws of the
State of New York applicable to agreements made and to be performed wholly
within the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.  Except as provided in Section 6.9, exclusive
jurisdiction for all disputes or claims arising under or in connection with this
Agreement, and any and all claims by or against you relating to your employment
with the Company, shall lie in any Federal or state court located within the
County of New York.
6.8     Survival of Rights and Obligations.  All rights and obligations arising
hereunder shall continue to have full force and effect after the termination of
this Agreement unless otherwise provided herein to the extent necessary to
preserve the intended benefits of such provisions.  If any section of this
Agreement  is determined to be void, voidable or unenforceable, it shall have no
effect on the remainder of this Agreement, which shall remain in full force and
effect, and the provisions so held invalid or unenforceable shall be deemed
modified as to give such provisions the maximum effect permitted by applicable
law.
6.9     Arbitration.  The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by you relating to your
employment with the Company, including any claims of discrimination or other
employment-related claims arising under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act or any other employment-related Federal, state or local law,
shall be submitted to arbitration before the American Arbitration Association
(“AAA”) under its rules then prevailing for the type of claim in issue before
one arbitrator and to be held at the AAA’s office located in the County of New
York.  In any arbitration hereunder, the arbitrator shall have the power to
issue appropriate injunctive or other non-monetary relief, and award appropriate
compensatory damages.  The parties agree that no damages other than compensatory
damages shall be sought or claimed by either party and each party waives any
claim, right or entitlement to punitive, exemplary or consequential damages, or
any other damages, and each relevant arbitrator is specifically divested of any
power to award any damages in the nature of punitive, exemplary or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages.  Nothing in this arbitration provision shall preclude, and the parties
expressly acknowledge that either party may seek, temporary injunctive relief
from any Federal or state court located within the County of New York in
connection with or as supplement to arbitration hereunder, including regarding
any claim under Section 4 of this Agreement.  For purposes of any such action or
proceeding, the parties each hereby specifically submit to the personal
jurisdiction of any Federal or state court located within the County of New York
and further agree that service of process may be made within or without the
State of New York by giving notice in the manner provided in Section 6.5 of this
Agreement.
10

--------------------------------------------------------------------------------

6.10     Section 409A of the Code.  It is intended that the provisions of this
Agreement comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code. 
If, at the time of your separation from service (within the meaning of Section
409A of the Code), (a) you shall be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (b) the Company shall make a good faith
determination that an amount payable under this Agreement or any other plan,
policy, arrangement or agreement of or with the Company (this Agreement and such
other plans, policies, arrangements and agreements, the “Company Plans”)
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company shall not pay any
such amount on the otherwise scheduled payment date but shall instead accumulate
such amount and pay it, without interest, on the earlier of the first day of the
seventh month following such separation from service or your death.  Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to or for your benefit under any
Company Plan may not be reduced by, or offset against, any amount owing by you
to the Company.  Except as specifically permitted by Section 409A of the Code,
the benefits and reimbursements provided to you under this Agreement and any
Company Plan during any calendar year shall not affect the benefits and
reimbursements to be provided to you under the relevant section of this
Agreement or Company Plan in any other calendar year, and the right to such
benefits and reimbursements cannot be liquidated or exchanged for any other
benefit and shall be provided in accordance with Treas. Reg. Section
1.409A-3(i)(1)(iv) or any successor thereto.  Further, in the case of
reimbursement payments, such payments shall be made to you on or before the last
day of the calendar year following the calendar year in which the underlying
fee, cost or expense is incurred.   Notwithstanding the preceding, the Company
makes no representations concerning the tax consequences of your participation
in this Agreement under Section 409A of the Code or any other Federal, state or
local tax law.  Your tax consequences shall depend, in part, upon the
application of relevant tax law, including Section 409A of the Code, to the
relevant facts and circumstances.  You should consult a competent and
independent tax advisor regarding the tax consequences of this Agreement.
6.11     Representations and Warranties.  You hereby represent and warrant to
the Company that (a) your execution, delivery and performance of this Agreement
do not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which you are a
party or by which you are bound; (b) you are not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity that has not been disclosed to the Company prior to the
execution of this Agreement; and (c) upon the execution and delivery of this
Agreement, it shall be a valid and binding obligation, enforceable in accordance
with its terms.  You hereby acknowledge and represent that you fully understand
the terms and conditions contained herein.
6.12     Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
11

--------------------------------------------------------------------------------



If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.
 

Very truly yours,      
BARNES & NOBLE, INC.
           
 
By:
 /s/ Leonard Riggio       Name:  Leonard Riggio       Title:    Executive
Chairman of the Board          


 
       


 



Accepted and Agreed to:  
RONALD D. BOIRE
   
By:
 /s/ Ronald D. Boire   Name:  Ronald D. Boire


 

 




[Signature Page to Employment Agreement]
12

--------------------------------------------------------------------------------

EXHIBIT A
 


GENERAL RELEASE AND WAIVER


1.     Ronald D. Boire (“Employee”) hereby acknowledges and agrees that
Employee’s employment with Barnes & Noble, Inc. (the “Company”) terminated on
__________, 20__ (the “Termination Date”).


2.     Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in Section 3.9 of the employment letter agreement, dated as of July [
], 2015, between Employee and the Company (such agreement referred to herein as
the “Employment Agreement” and such payments and benefits collectively referred
to herein as the “Separation Benefit”), that the Separation Benefit is adequate
consideration for this Release, and that any monetary or other benefits that,
prior to the execution of this Release, Employee may have earned or accrued, or
to which Employee may have been entitled, have been paid or such payments or
benefits have been released, waived or settled by Releasor (as defined below)
except as expressly provided in this Release.


3.             (a)      THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF
ALL EXISTING AND POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND
ENTITY INCLUDED WITHIN THE DESCRIPTION BELOW OF “RELEASEE.”  BEFORE EMPLOYEE
SIGNS THIS RELEASE, EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE
THAT EMPLOYEE UNDERSTANDS IT FULLY.


(b)     In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c), any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever, whether or not related to employment, and which Releasor ever
had, now has or hereafter can, shall or may have as of the date of this Release,
including, without limitation, (i) any rights and/or claims arising under any
contract, express or implied, written or oral, including, without limitation,
the Employment Agreement; (ii) any rights and/or claims arising under any
applicable foreign, Federal, state, local or other statutes, orders, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices, including, without limitation, family and medical, and/or,
specifically, that prohibit discrimination based upon age, race, religion, sex,
color, creed, national origin, sexual orientation, marital status, disability,
medical condition, pregnancy, veteran status or any other unlawful bases,
including, without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New York and any State in
which any Releasee is subject to jurisdiction, or any political subdivision
thereof, including, without limitation, the New York State Human Rights Law, the
New York State Labor Law and the New York City Human Rights Law, and all
applicable rules and regulations promulgated pursuant to or concerning any of
the foregoing statutes, orders, laws, ordinances, regulations or the like; (iii)
any waivable rights and/or claims relating to wages and hours, including under
state or local labor or wage payment laws; (iv) any rights and/or claims to
benefits that Employee may have or become entitled to receive under any
severance, termination, change of control, bonus or similar policy, plan,
program, agreement or similar or related arrangements, including, without
limitation, any offer letter, letter agreement or employment agreement between
Employee and the Company; (v) any rights and/or claims that Employee may have to
receive any equity in the Company (whether restricted or unrestricted) in the
future; and (vi) and any rights and/or claims for attorneys’ fees.  Employee
agrees not to challenge or contest the reasonableness, validity or
enforceability of this Release.
 
13

--------------------------------------------------------------------------------

 
(c)     Notwithstanding the foregoing, Employee does not release any Releasee
from any of the following rights and/or claims:  (i) any rights and/or claims
Employee may have that arise after the date Employee signs this Release; (ii)
any rights and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; or (vi) any rights and/or
claims to enforce the Employment Agreement in accordance with its terms.


4.     Nothing in or about this Release prohibits Employee from:  (i) filing
and, as provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with a government agency that is
responsible for enforcing a law; (ii) providing Confidential Information (as
defined in Section 4.3(a) of the Employment Agreement) to the extent required by
law or legal process or permitted by Section 21F of the Securities Exchange Act
of 1934; or (iii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding.


5.     Employee represents and warrants that Employee has not filed or commenced
any complaints, claims, actions or proceedings of any kind against any Releasee
with any Federal, state or local court or any administrative, regulatory or
arbitration agency or body.  Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment.  This
Release and the Separation Benefit are not intended to be, shall not be
construed as and are not, an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions.


6.     (a)     Employee hereby represents and agrees that Employee shall keep
confidential and not disclose orally or in writing, to any person, except as may
be required by law, any and all information concerning the existence or terms of
this Release and the amount of any payments made hereunder.  Employee further
agrees that, except as shall be required by law, Employee shall keep
confidential and not disclose orally or in writing, directly or indirectly, to
any person (except Employee’s immediate family, attorneys and accountant), any
and all information concerning any facts, claims or assertions relating or
referring to any experiences of Employee or treatment Employee received by or on
behalf of any Releasee through the date of this Release.


(b)     If Employee is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any information covered by
Section 6(a), Employee shall promptly notify the Company of such request or
requirement so that the Company may seek to avoid or minimize the required
disclosure and/or to obtain an appropriate protective order or other appropriate
relief to ensure that any information so disclosed is maintained in confidence
to the maximum extent possible by the agency or other person receiving the
disclosure, or, in the discretion of the Company, to waive compliance with the
provisions of this Release.  Employee shall use reasonable efforts, in
cooperation with the Company or otherwise, to avoid or minimize the required
disclosure.  If, in the absence of a protective order or the receipt of a waiver
hereunder, Employee is compelled to disclose such information, Employee shall
disclose only so much of such information to the party compelling disclosure as
he believes in good faith on the basis of advice of counsel is required by law,
and Employee shall give the Company prior notice of such information he believes
he is required to disclose.


7.     (a)     The Company will work with Employee on any internal and external
announcements (including a press release) relating to Employee’s termination. 
Employee shall not make, either directly or by or through another person, any
oral or written negative, disparaging or adverse statements or representations
of or concerning any Releasee.
 
14

--------------------------------------------------------------------------------

        (b)     Without limitation to the survival of any other terms of the
Employment Agreement subsequent to the end of Employee’s employment, the
expiration or termination of the Employment Agreement, and/or the execution and
effectiveness of this Release, Employee and the Company expressly acknowledge
that the terms of Sections 4 and 5 of the Employment Agreement survive and shall
be in full force and effect as provided in the Employment Agreement.


8.     The covenants, representations and acknowledgments made by Employee in
this Release shall continue to have full force and effect after the execution
and effectiveness of this Release and the delivery of the Separation Benefit,
and this Release shall inure to the benefit of each Releasee, and the successors
and assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions.  If any section of this Release is determined to be
void, voidable or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law.  Without limitation
to Section 3.9 of the Employment Agreement, the Company shall be excused and
released from any obligation to make payment of the Separation Benefit, and
Employee shall be obligated to return to the Company the Separation Benefit, in
the event that Employee is found to have (a) made a material misstatement in any
term, condition, covenant, representation or acknowledgment in this Release or
(b) committed or commits a material breach of any term, condition or covenant in
this Release.


9.     This Release and the Employment Agreement constitute the sole and
complete agreement between the parties with respect to the matters set forth
therein and supersedes all prior agreements, understandings and arrangements,
oral or written, between Employee and the Company with respect to the subject
matter thereof.  This Release may not be amended or modified except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such modification or amendment is sought.  Either party may,
by an instrument in writing, waive compliance by the other party with any term
or provision of this Release to be performed or complied with by such other
party.


10.     With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Sections 6.7 and 6.9 of the Employment
Agreement shall govern.  Employee acknowledges that a breach of the provisions
of this Release may give rise to losses or damages for which the Company cannot
be reasonably or adequately compensated in an action at law, and that such
violation may result in irreparable and continuing harm to the Company. 
Accordingly, Employee agrees that, in addition to any other remedy that the
Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief.  No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.


11.     Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.
 
15

--------------------------------------------------------------------------------

                12.     By executing this Release, Releasor acknowledges that
(a) Employee has been advised by the Company to consult with an attorney before
executing this Release; (b) Employee was provided adequate time (i.e., at least
21 days) to review this Release and to consider whether to sign this Release and
(c) Employee has been advised that Employee has 7 days following execution to
revoke this Release (“Revocation Period”).  Notwithstanding anything to the
contrary contained herein or in the Employment Agreement, this Release shall not
be effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release.  Employee agrees that
any revocation shall be made in writing and delivered to ____________, Vice
President, Human Resources, Barnes & Noble, Inc., 122 Fifth Avenue, NY, NY
10011.  Employee acknowledges that revocation of this Release shall result in
the Company’s not having an obligation to pay the Separation Benefit.
 
 
 
Signature:
     
Date:
     
Ronald D. Boire
     

 
 
 
 
16

--------------------------------------------------------------------------------

 